Citation Nr: 0833316	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-39 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant lived continuously with the veteran 
from the date of marriage to the date of death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Willett



INTRODUCTION

The veteran had active service from February 1968 through 
June 1970.  He died in March 2004.  The appellant is seeking 
to establish herself as his surviving spouse.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.


FINDINGS OF FACT

1. The appellant and the veteran were married in June 1987.

2. The veteran died in March 2004.

3. The appellant did not live continuously with the veteran 
from the date of their marriage to the date of the veteran's 
death.

4. The separation in 1991 was not due to the misconduct of, 
or procured by, the veteran without the fault of the 
surviving spouse.


CONCLUSION OF LAW

The continuous cohabitation requirement for establishing the 
eligibility of the appellant to VA benefits as the surviving 
spouse of the veteran has not been met. 
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.53 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has filed for Dependency and Indemnity 
Compensation (DIC) benefits.  The only issue under the 
Board's jurisdiction at this time is whether the appellant 
lived continuously with the veteran from the date of marriage 
to the date of death such that she is the surviving spouse as 
it is defined by VA regulation.

The appellant contends that the RO made a mistake by 
concluding that she is not eligible for benefits as the 
veteran's surviving spouse.  She asserts that she was never 
legally divorced from the veteran, so should be entitled to 
benefits as his surviving spouse.

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the evidence does not support the 
appellant's claim for eligibility for VA benefits as the 
veteran's surviving spouse.

Under 38 U.S.C.A. § 101(3), the term "surviving spouse" means 
a person of the opposite sex who was the spouse of a veteran 
at the time of the veteran's death, and who lived with the 
veteran from the date of marriage until the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without fault of the surviving spouse.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 
38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section. 38 C.F.R. § 3.53(b).

The Board finds that the evidence shows that the appellant 
and the veteran were married in June 1987 and separated 
sometime in 1991.  The veteran died in March 2004.

Although the evidence of record includes statements such as 
one from the appellant's son indicating that the appellant 
and the veteran continuously cohabitated until his death, 
this evidence is contradicted by other more credible 
evidence.  For example, the address for the veteran listed on 
his death certificate differs from the address listed by the 
appellant on her claim form.  In addition, the appellant, in 
her initial claim for benefits, stated that she and the 
veteran were separated and had not lived together 
continuously from the date of marriage to the date of death 
due to a difference of opinion.  The Board notes that, prior 
to his death, the veteran regarded himself as divorced.  See 
his January 2003 claim for service connection benefits, which 
notes his status as divorced and his closest relative as his 
sister.  The Board also notes that the veteran's death 
certificate shows that he was divorced at the time of his 
death and that his sister was the informed next of kin.  His 
sister is also the applicant for VA burial benefits and the 
person billed for the cost of the veteran's funeral.  While 
the appellant has submitted several statements by herself and 
her children indicating that she and the veteran were never 
divorced, the preponderance of the evidence is indicative of 
the fact that they separated in 1991 and did not cohabitate 
after that date.  This means that regardless of whether they 
were legally married or not, for the thirteen years prior to 
his death, the veteran and the appellant were living 
separately.

In light of the separation which occurred, the appellant may 
only be recognized as the veteran's surviving spouse if the 
separation was due to the misconduct of, or procured by, the 
veteran, without fault of the surviving spouse. See 38 
U.S.C.A. § 101(3).  The United States Court of Veterans 
Appeals (Court) has held in Gregory v. Brown, 5 Vet.App. 108, 
112 (1993), that:

The language of 38 U.S.C.A. § 101(3) and 38 C.F.R. § 
3.50(b)(1) does not indicate that the without-fault 
requirement is a continuing one.  Rather, under this 
language, fault or the absence of fault is to be determined 
based on an analysis of conduct at the time of the 
separation.  Certain conduct subsequent to the time of 
separation may be relevant in an appropriate case with 
respect to the question of fault at the time of separation, 
but the mere acts of seeking divorce and failing to reconcile 
are not in and of themselves relevant to such question, and, 
standing alone, do not constitute evidence of fault at the 
time of separation.  Certainly, if a spouse has been 
physically and emotionally abused and separates from the 
abuser, the abused spouse's acts of initiating a divorce and 
refusing to reconcile would not be competent evidence to 
demonstrate fault on the part of the abused spouse at the 
time of the separation.

Under 38 C.F.R. § 3.53, the statement of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  In this case, the 
appellant does not contend that there was any misconduct on 
the part of the veteran that caused their separation.  Her 
only statement as to the reasoning for the 1991 separation is 
that the parties could not get along.  An inability to get 
along is inherently mutual, rather than the fault of one or 
the other.  

In summary, the Board finds that the veteran and appellant 
were legally married from June 1987 until the veteran's 
death, but that they separated in 1991 and no longer 
cohabitated after that date due to an inability to get along 
with one another.  There is no evidence that the separation 
was due to the misconduct of the veteran or that the 
appellant was entirely without fault.  Accordingly, the 
appellant does not meet the continuous cohabitation 
requirements for recognition as the veteran's surviving 
spouse for purposes of eligibility for VA benefits.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the appellant in 
the development of her claim. Sufficient evidence is 
available to reach a decision and the appellant is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

VA sent the appellant letters in June 2004, September 2004, 
and August 2005 informing her of what was necessary to 
establish her claim, what evidence she was expected to 
provide, and what VA would obtain on her behalf.  These 
letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1).  

VA also has a duty to assist the appellant in substantiating 
her claim under 
38 C.F.R. § 3.159(c), (d). Here, the appellant's statements, 
several lay statements, and the relevant marriage documents 
have been associated with the claims folder.  The appellant 
has not notified VA of any additional relevant evidence to 
support her claim.  She requested an RO hearing, but withdrew 
that request in January 2007, so there is no hearing 
transcript of record.

VA has done everything reasonably possible to assist the 
appellant. A remand for further development of this claim 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the appellant and further development is 
not warranted.


ORDER

The appeal with respect to whether the appellant meets the 
requirements eligibility for VA benefits as the veteran's 
surviving spouse is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


